Citation Nr: 1013224	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  00-24 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
October 1963 to October 1965 (RO).

The Board initially denied the claim on appeal by a December 
2004 decision.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a May 2006 Joint Motion for Court Remand (Joint 
Motion) which found "inadequate reasons and bases," the 
Court remanded this appeal in May 2006 for in compliance 
with the Joint Motion.  The Board then denied the claim on 
appeal a second time in an October 2006 decision.  The 
Veteran appealed this second decision to the Court.  Based 
on an August 2007 Joint Motion which found "inadequate 
reasons and bases," the Court remanded this appeal in August 
2007 for compliance with the second Joint Motion.  In a 
September 2008 decision, the Board denied the claim on 
appeal for the third time.  The Veteran appealed this third 
decision to the Court.  Based on a June 2009 Joint Motion 
which found "inadequate reasons and bases," the Court 
remanded this appeal in June 2009 for compliance with the 
third Joint Motion.  But see, 38 C.F.R. §38 U.S.C.A. § 7261 
(West 2002).


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the 
Court remanded the Board's decision finding that the Board's 
September 2008 decision failed to provide adequate reasons 
and bases for why it assigned more probative weight to VA 
medical opinions rather than other medical evidence of 
record.  Accordingly, in order to prevent prejudice to the 
Veteran, the September 9, 2008 decision of the Board must be 
vacated, and a new decision will be entered as if the 
September 9, 2008 decision by the Board had never been 
issued.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably 
demonstrate that the Veteran's currently diagnosed 
psychiatric disorder existed before acceptance and 
enrollment into military service.

2.  The preponderance of the evidence of record shows that 
the Veteran's currently diagnosed psychiatric disorder is 
not related to military service


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to a post- 
remand readjudication of the Veteran's claim, a May 2008 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a notice defect may 
be cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The Veteran claims entitlement to service connection based 
on aggravation of a pre-existing psychiatric disability.

In this regard, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (noting 
that only where a condition is recorded in an examination 
report is it presumed pre-existing service).  To rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); 
Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted 
upon entry into service, the Veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
Veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a lack 
of aggravation by establishing that 
there was no increase in disability 
during service or that any "increase in 
disability [was] due to the natural 
progress of the" preexisting condition.  
38 U.S.C. § 1153.  If this burden is 
met, then the Veteran is not entitled to 
service-connected benefits.  However, if 
the government fails to rebut the 
presumption of soundness under section 
1111, the Veteran's claim is one for 
service connection.

Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  Indeed, "the standard of proof for rebutting the 
presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable."  
Id. at 261.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted 
during service is not shown to be chronic, or chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
psychoses may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran's April 1963 service entrance examination was 
negative for a psychiatric disorder.  In an April 1963 
report of medical history, the Veteran reported no 
depression, excessive worry, or nervous trouble.  A November 
1964 service treatment record noted anxiety.  The Veteran 
was prescribed medication and returned to duty.  Thereafter, 
in a September 1965 report of medical history, the Veteran 
reported nervous trouble.  However, on clinical examination, 
the September 1965 service separation examination found no 
psychiatric abnormality.

There are numerous post-service discharge private medical 
records, from 1976 to 2001.  In a February 1976 private 
medical record, the Veteran's wife reported that the 
Veteran's depression began one year previously.  The Veteran 
reported that he sought psychiatric treatment in 1963 during 
service and that in the past year he began to feel depressed 
and anxious.  The diagnoses were marital maladjustment and 
possible paranoid schizophrenia.  Other private medical 
records from 1976 to 1998 indicate treatment and medications 
for various psychiatric disorders, to include acute anxiety, 
depression, possible psychoneurotic behavior or incipient 
psychosis, paranoid schizophrenia, chronic anxiety, bipolar 
affective disorder, and panic disorder with agoraphobia.  In 
a December 2001 statement, a private physician indicated 
that he had treated the Veteran from 1983 through 1990 or 
1991 for paranoid ideation, persecutory delusions, ideas of 
reference, panic disorders, and somatization.  The physician 
stated that he could not locate the Veteran's records but 
after talking to the Veteran, found that the diagnoses were 
paranoid schizophrenia with depression, rule out 
schizoaffective disorder, and depression.

In a January 2010 letter, a private psychologist stated that 
the Veteran's claims file had been reviewed.  The 
psychologist stated that after an exhaustive review of the 
relevant medical and lay evidence, the psychologist 
concluded that the Veteran's childhood experiences 
"predispose[d him] to fragility and made him extremely 
vulnerable to experiences which 'fall within the realm of 
normal stresses and strains of being in the military.'"  The 
psychologist then concluded that the Veteran "became 
mentally ill while he was on active duty with the Army.  I 
also believe his avoidance of treatment until 1976 owed to 
cultural biases - not a lack of a mental disorder."

There are also numerous post-service discharge VA medical 
records, from 1999 to 2008.  The VA records also diagnosed 
various psychiatric disorders, to include bipolar paranoid 
disorder, bipolar disorder, paranoid disorder, bipolar 
affective disorder, depression, schizoaffective bipolar 
type, mania, paranoia, anxiety state, not otherwise 
specified (NOS), post traumatic stress disorder (PTSD), 
chronic paranoia/PTSD, paranoid psychosis/PTSD, and paranoid 
schizophrenia.

The Veteran's VA treating psychiatrist also submitted 
statements.  In a July 2004 VA record, the psychiatrist 
noted that the Veteran's military service included 
unsanitary living conditions, negligent military commanders, 
and humiliation by those military commanders.  The 
psychiatrist stated that the Veteran had not fully recovered 
from his in-service humiliations, that they worsened a pre-
existing severe childhood trauma, and that the cumulative 
effect was to unleash a full fledged paranoid psychosis.  In 
an October 2006 statement, the psychiatrist diagnosed PTSD, 
childhood onset, based on the Veteran's account of his 
treatment by his mother as a child.  The psychiatrist opined 
that the Veteran's mother was psychotic, schizophrenic, or 
bipolar, that she was institutionalized at least once, that 
she threatened the Veteran's life, and that she locked him 
in the trunk of the car.  The examiner stated that despite 
the lack of documented evidence of in-service traumatic 
experiences, he could infer that the ordinary exposure to 
verbal and physical mistreatment during military service was 
devastating for the Veteran.  In a December 2007 letter, the 
psychiatrist stated that the Veteran's behavior deteriorated 
after service discharge due to stressful military 
experiences.  The examiner noted that in his opinion, the 
military experiences unleashed childhood onset PTSD.

Also of record were three VA mental disorders examinations.  
An August 2001 VA mental disorder examination was conducted 
upon a review of the claims file.  The Veteran reported that 
he had been on medication since 1976 and reported several 
difficult and traumatic experiences in childhood and the 
military, but denied combat service.  The psychiatrist 
diagnosed bipolar disorder, type I, and personality 
disorder, NOS.  Based on the length of time in between 
service discharge and treatment, and on the Veteran's 
childhood and service history, the psychiatrist opined that 
it was unlikely that the Veteran's current psychiatric 
condition was incurred in or related to his military 
service.  

A June 2004 VA mental disorders examination was conducted 
upon a review of the claims file.  The Veteran reported that 
he saw a doctor or chaplain during service for a psychiatric 
disorder.  He reported verbal abuse during service.  The 
diagnoses were bipolar disorder, anxiety disorder NOS, and 
cluster A personality disorder.  The psychiatrist opined 
that it was unlikely that the Veteran's psychiatric 
disability was incurred in military service, noting minimal 
in-service stressors, the Veteran's ability to maintain 
gainful employment for 23 years after service, and the 
significant affect on social functioning caused by his 
personality disorder.

A May 2008 VA mental disorders examination was conducted 
upon a review of the claims file.  The Veteran reported that 
he did not seek treatment for a psychiatric disorder until 
1976 or 1978.  He reported that during service he had 
traumatic experiences to include a march on a road where a 
car almost hit him, taking a shower when it was cold with a 
foot of water in the latrines, doing most of the work 
because he was the lowest ranked person, and that he was 
once publicly reprimanded.  The Veteran reported that he 
hated a particular sergeant.  He denied combat or foreign 
service.  He reported that he did not work immediately upon 
service discharge but eventually worked in a small welding 
shop for 9 years and then worked at a larger shop.  Upon 
examination, the diagnoses were bipolar disorder and 
personality disorder, NOS.  The clinical psychologist 
determined that a diagnosis of PTSD was not warranted 
because although traumatic childhood incidents were 
reported, the Veteran's symptomatology did not meet the 
criteria for PTSD as contained in the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  The 
clinical psychologist reviewed the claims file, which 
included the private medical evidence, and particularly 
noted the in-service notation of anxiety, August 2001, June 
2004, October 2006, and December 2007 VA medical records, 
and the several lay statements of record.  The clinical 
psychologist opined that upon this review and examination of 
the Veteran, the Veteran's psychiatric disorders were not 
incurred in active service.

The Veteran submitted internet articles in December 2000 
that discussed medications that are prescribed for 
psychiatric disorders.  The Veteran's junior high school 
report cards were received by the Board in February 2010, 
which show that he had difficulty in school and had to 
repeat 8th grade.

Various lay statements are also of record.  In a March 2000 
statement, the Veteran's wife reported that the Veteran was 
easy going and gentle prior to service, but during service 
he became quick-tempered and jumpy.  She said that a few 
years after service he began having spells of depression.  
She stated that the Army had changed him "drastically."  In 
September 2000, the Veteran asserted that in 1964 he 
consulted an Army doctor for his psychiatric condition.  He 
reported that he had been taking medication for paranoia and 
depression for about 24 years.  In September 2000, the 
Veteran's mother-in-law stated that his mood and personality 
changed after basic training and that service had a negative 
impact on his "nervous condition."  Also in September 2000, 
the Veteran's brother stated that the Veteran had problems 
in his teens because he was shy and nervous.  In December 
2000, the Veteran reported that in spring 1964, he saw an 
army doctor for his nervous condition.  The Veteran stated 
that for the last 37 years he had led a mentally unstable 
life.  

In January 2003, the Veteran stated that he sought help 
during service for his nervous condition.  In June 2004, the 
Veteran stated that he had seen a physician or counselor 
during service.  The Veteran asserted that several 
experiences during service worsened his already paranoid 
condition.  The Veteran reported that for two years after 
service discharge, he spent his days fishing and spending 
time alone.  The Veteran reported that his paranoia worsened 
after 1976 due to his working conditions and he began 
receiving mental health care in 1977.  In December 2007, the 
Veteran's wife stated that she met the Veteran prior to 
service and that he was patient, gentle, and helpful.  She 
stated that they got married when he was home on leave 3 
months after service entrance.  She stated that when she 
moved to be with him 6 months later, he had changed as he 
was moody, depressed, impatient, angry, and did not like 
crowds.

In statements from the Veteran's siblings, it was reported 
that the Veteran's mother was insitutionalized for mental 
illness, and the Veteran provided support for his siblings.  
It was reported by one sibling that due to the family 
situation, the Veteran "suffered emotion [t]rauma because of 
life being what it was." 

Pre-existing Disability

The Veteran's service entrance examination was negative for 
any psychiatric disability.  38 C.F.R. § 3.304(b) (noting 
that only where a condition is recorded in an examination 
report is it presumed pre-existing service).  The Veteran 
is, therefore, presumed sound upon service entrance unless 
clear and unmistakable evidence demonstrates that a 
psychiatric disability existed before service entrance and 
was not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

Having reviewed the entire record, the Board concludes that 
the evidence of record does not undebatably show that the 
Veteran's psychiatric condition pre-existed service.  
Vanerson, 17 Vet. App. at 261.  There is no contemporaneous 
evidence of a psychiatric disability prior to service and no 
medical evidence of a diagnosis until over 10 years after 
separation from military service.  There are numerous 
medical opinions of record which discuss the etiology of the 
Veteran's currently diagnosed psychiatric disorder.  These 
opinions have been provided by five separate medical 
professionals, consisting of four VA examiners and one 
private psychologist.  Of these five opinions, only one, a 
VA physician, concluded that the Veteran's currently 
diagnosed psychiatric disorder pre-existed military service 
and was aggravated by military service.  All of the 
remaining three VA examiners concluded that the Veteran's 
psychiatric disorder was not incurred in or aggravated by 
military service.  While the private psychologist concluded 
in 2010 that the Veteran's childhood experiences 
"predispose[d]" him to mental illness, the psychologist 
specifically stated that the Veteran became mentally ill 
"while he was on active duty with the Army."  Accordingly, 
the January 2010 letter from a private psychologist further 
weighs against the Veteran's claim that his currently 
diagnosed psychiatric disorder pre-existed military service.

In addition, the VA physician who opined that the Veteran's 
currently diagnosed psychiatric disorder pre-existed 
military based his statements not on a medical diagnosis or 
treatment of a psychiatric disorder prior to service, but on 
the Veteran's lay statements.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (finding that a bare conclusion not 
supported by any contemporaneous clinical evidence, even one 
written by a medical professional, without factual predicate 
in the record does not constitute clear and unmistakable 
evidence sufficient to rebut the statutory presumption of 
soundness); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional).  In various lay statements the Veteran and 
the Veteran's wife, brother, and mother-in-law assert that 
he had a psychiatric disability that pre-existed service, 
but these statements are not supported by any 
contemporaneous evidence, and although lay testimony is 
competent to describe psychiatric symptoms, the testimony is 
not competent to diagnose the presence of psychiatric 
disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting that lay testimony is not competent to prove a 
matter requiring medical expertise); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (holding that lay testimony is 
competent to describe features or symptoms of an injury or 
disease).

Furthermore, the lack of any significant medical evidence of 
a psychiatric disorder prior to 1976 weighs against the lay 
testimony of record.  While the Veteran claims that his 
psychiatric disorder has existed from the time he was a 
child, the fact remains that, with the exception of a note 
of anxiety in November 1964 and a lay statement of 
nervousness in September 1965, there is no medical evidence 
of a psychiatric disorder prior to February 1976, when the 
Veteran was approximately 36 years old.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); see also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that the lengthy period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the Veteran's claim).  In addition, at the time of the 
February 1976 initial psychiatric treatment, the Veteran and 
his wife both stated that the Veteran's psychiatric symptoms 
began one year before.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
Accordingly, the lay statements of record are outweighed on 
a probative evaluation by the contemporaneous medical 
evidence which contradicts them.

In summary, the evidence of record does not clearly and 
unmistakably demonstrate that the Veteran's currently 
diagnosed psychiatric disorder existed before acceptance and 
enrollment into military service.  At a minimum, there is 
disagreement amongst the five medical professionals that 
have provided etiological opinions on this matter.  Such 
disagreement is prima facie evidence that it is not 
"undebatable" that the Veteran's currently diagnosed 
psychiatric disorder pre-existed military service.  See 
Vanerson, 12 Vet. App. at 261.  Accordingly, the medical 
opinions, lay statements of record, and the medical evidence 
of record do not meet the formidable evidentiary burden of 
clear and unmistakable evidence.  As such, the Veteran's 
psychiatric disorder has not been shown to have pre-existed 
active military service.  The presumption of soundness is 
thus not rebutted, and the claim becomes one for service 
connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 
1094-96 (holding that where the presumption of soundness is 
not rebutted, a claim for service connection based on 
aggravation is converted into a claim for service connection 
based on service incurrence).



Direct Service Connection

The evidence of record does not support service connection 
for a psychiatric disorder.  There are diagnoses of current 
psychiatric disabilities, to include bipolar disorder, 
personality disorder, panic disorder, schizophrenia with 
depression, and an anxiety disorder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  To the extent that 
the Veteran has a diagnosed personality disorder, such a 
disorder is not eligible for service connection.  38 C.F.R. 
§§ 3.303(c), 4.127 (2009).  

The evidence of record includes medical and lay evidence 
that the Veteran's currently diagnosed psychiatric disorder 
was incurred in active military service.  The evidence of 
record also includes medical evidence and lay evidence that 
the Veteran's currently diagnosed psychiatric disorder was 
not incurred in active military service.  Accordingly, the 
Board has the duty to determine the probative weight of the 
otherwise competent evidence.  See Washington v. Nicholson, 
19 Vet. App. 362, 367-68 (2005); see also Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The evidence that weighs in favor of service connection for 
the Veteran's claim includes the November 1964 service 
treatment record of anxiety, the Veteran's statement 
September 1965 of nervous trouble, the various statements 
from the Veteran's treating VA psychiatrist, including those 
dated in November 2003, July 2004, April 2006, October 2006, 
and December 2007, the January 2010 letter from a private 
psychologist, and numerous lay statements from the Veteran 
and his family.  The evidence that weighs against service 
connection for the Veteran's claim includes the September 
1965 service separation examination, the lay history 
reported in the February 1976 private medical report, and 
the VA medical examination reports dated in August 2001, 
June 2004, and May 2008.

The November 1964 service treatment record and the September 
1965 report of medical history are outweighed by the 
September 1965 service separation examination and the 
following lack of any medical evidence of psychiatric 
treatment until February 1976.  While the November 1964 
service treatment record noted a complaint of anxiety and 
the Veteran reported previous nervousness in September 1965, 
the Veteran was specifically found as normal on psychiatric 
evaluation in September 1965.  Accordingly, the 
contemporaneous medical evidence of record does not show 
that the Veteran had a psychiatric disorder at the time of 
his separation from military service.  In addition, the 
Veteran did not seek any treatment of any kind for 
psychiatric symptoms until February 1976, over 10 years 
after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); see also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The private psychologist in 2010 asserted that this lack of 
treatment was due to "cultural biases" and that "[a]nyone 
who spent time in rural Kentucky during the 1970's knows 
that treatment for psychiatric disorders was regarded with 
great skepticism."  However, the evidence of record is not 
consistent with such avoidance.  The Veteran clearly sought 
treatment for a single complaint of anxiety in 1964 and he 
sought extensive treatment for a psychiatric disorder from 
1976 onwards.  The Veteran was clearly not adverse to 
seeking medical care "due to cultural biases."  In addition, 
in February 1976 both the Veteran and his wife gave very 
specific information as to the date of onset of the 
Veteran's psychiatric symptoms.  The Veteran's wife stated 
that "the depression started about a year ago and[ ]that 
several things happened about that time.  She went on to 
explain that her house was broken into and her husband 
developed prostrate problems."  For his own part, the 
Veteran stated that he had worked as a welder

for the past year or so.  It was about 
this time the [Veteran] said that he 
began to feel quite depressed and 
anxious.  He cited the change in jobs as 
a current cause in his anxiety.  He went 
on to explain that previously he had 
only worked around other men and that 
since his job change he no[w] works with 
quite a few men and women.  He said at 
work "the women are after me."  He went 
on to explain that he has been feeling a 
lot of pressure to hav[e] an affair with 
some of the women at work and said that 
a couple of wom[e]n had approached him 
in this regard.  He indicated that he is 
afraid of what some of the other men 
would think if he would turn the women 
down."  The [Veteran] also admitted to 
having prostate trouble and although he 
said it bothers him at times he denied 
it had much affect on his sex life.

While the Veteran and his wife both provided statements that 
the Veteran had been "moody" or a "loner" for a longer 
period, the report very clearly indicated that the Veteran 
had experienced a very significant increase in 
symptomatology which coincided with his change in jobs and 
prostate difficulty.  None of this evidence was cited by the 
private psychologist, who totally ignored all of these 
statements in the January 2010 letter and deleted this 
reported history in the citations with ellipses.  In 
addition, the private psychologist stated that the Veteran 
had "told every Examiner essentially the same thing" which 
"underscores his reliability as a historian."  This finding 
by the private psychologist is blatantly false and a 
mischaracterization of the facts.  Such a finding is 
contradicted by the February 1976 private medical report.  
In that report, the Veteran and his with both specifically 
stated that the Veteran's psychiatric symptoms began one 
year prior to the examination and coincided with a change in 
jobs and prostate problems.  In the later reports to which 
the private psychologist refers, the Veteran reported that 
he had experienced psychiatric symptoms continuously since 
childhood, and that they significantly increased in severity 
during military service.  The Board does not find these two 
histories to be consistent.  In a conflict between current 
and previous lay statements, the previous lay statement is 
credible because it was supported by the contemporaneously 
reported medical evidence and was made closer in time to the 
event at issue, and therefore warrants greater probative 
value.  See Curry, 7 Vet. App. at 68.

This is not the only inconsistency in the lay statements of 
record.  The modern statements repeatedly emphasize the 
existence of the Veteran's anxiety from his childhood 
through to the present day.  The Veteran and his family 
claim that his symptoms increased significantly during 
military service.  However, the evidence of record does not 
demonstrate any kind of impairment in activities that would 
corroborate such an increase in symptoms.  The evidence 
shows that the Veteran struggled in junior high school as a 
child.  However, the Veteran served two full years of active 
military service and received an honorable discharge, 
without any indications of deficient behavior.  The Veteran 
himself has repeatedly stated that after military service he 
worked for a welding company for nine years without any 
difficulties with job performance.  During this entire 
period, the Veteran remained married to his wife.  The 
contemporaneous evidence at that time does not show that 
difficulties developed until after the Veteran's employer 
closed and he was forced to find another job.

This long history of good performance in the military and 
stable post-service employment, combined with a long-term 
marriage, is not consistent with the modern lay statements, 
which report continuous psychiatric symptoms from the 
Veteran's childhood to the present, with a significant 
increase in severity during military service.  Under these 
circumstances, the lack of any contemporaneous evidence of 
significant difficulties in the Veteran's life between 1963 
and 1975 significantly reduces the probative value of the 
modern lay statements.  See Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  As the January 
2010 letter from a private psychologist conspicuously and 
deliberately ignored the contemporaneously reported history 
in favor of the modern lay statements, the January 2010 
opinion letter thus also warrants less probative value than 
the August 2001, June 2004, and May 2008 VA medical 
examination reports which took the contemporaneously 
reported history into account.  The probative weight of the 
January 2010 opinion letter is further diminished by the 
fact that the psychologist did not conduct a psychiatric 
evaluation of the Veteran, and only reviewed the existing 
evidence of record, of which it 


appears the psychologist took into account only that 
evidence which provided a basis for a predisposed 
conclusion.

The various opinions from the Veteran's treating VA 
physician also state that the Veteran's currently diagnosed 
psychiatric disorder was aggravated by his military service.  
However, as noted above, the Board has found that the 
Veteran's currently diagnosed psychiatric disorder did not 
pre-exist military service.  As such, the statements from 
the Veteran's treating VA physician which are based on 
aggravation of a pre-existing disorder are not consistent 
with the findings made in this claim.  The Board thus 
assigns diminished probative value to these statements to 
the extent that they are based on a pre-existing psychiatric 
disorder.

With regard to the lay evidence of record, although the 
Veteran and his family are competent to attest that his 
psychiatric symptoms were continuous after service 
discharge, those assertions have diminished credibility 
because they are inconsistent with the 1976 private medical 
record in which the Veteran and his wife both stated that 
his symptoms began one year prior as a result of a job 
change and problems with his prostate.  See Id.; see also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing 
of interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); Espiritu, 2 Vet. App. at 495 (holding that 
lay testimony is competent to establish pain or symptoms, 
but not establish a medical opinion).  Moreover, any lay 
assertions that his current psychiatric disorders are due to 
active service are not competent evidence as to etiology.  
Espiritu, 2 Vet. App. at 495.

With regard to the August 2001, June 2004, and May 2008 VA 
medical examinations themselves, all three of these reports 
were made based on a complete review of the Veteran's 
reported history, including the contemporaneous history to 
the 1976 medical reports, and concurrent psychiatric 
evaluations.  While the August 2001 and June 2004 VA medical 
examinations failed to document the November 1964 service 
treatment report, the contemporaneous history to the 1976 
medical reports was specifically discussed in the May 2008 
VA medical examination.  The examiner who conducted the May 
2008 examination made the same etiological findings as the 
prior VA psychiatrists in 2001 and 2004, despite this 
additional evidence.  While the private psychologist in 2010 
heavily criticized the May 2008 VA medical opinion, the 
Veteran has not alleged that that opinion lacks competency 
or otherwise identified any deficiency in it.  See Rizzo v. 
Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (finding that 
where the Veteran does not challenge medical examiner's 
qualifications before the Board, the Board is not required 
to affirmatively establish competency).

Accordingly, the Board is being asked to weigh the probative 
value of the service treatment records, contemporaneous lay 
statements as to observable symptoms, medical opinions 
provided by three VA examiners, the competency of one of 
which has not been disputed, against those provided by the 
treating VA examiner, a private psychologist, and various 
modern lay statements.  

As noted above, the modern lay statements are less probative 
than the contemporaneously reported lay statements because 
they are in conflict.  See Curry, 7 Vet. App. at 68.  As a 
result, the probative weight of the medical opinions 
provided by the treating VA physician and the private 
psychologist are diminished because they are strongly based 
on the modern lay statements, not the contemporaneously 
reported lay statements.  Id.  The probative weight of the 
private psychologist's 2010 opinion is further diminished by 
the fact that a psychiatric evaluation of the Veteran was 
not conducted in conjunction with the opinion and the 
contemporaneously reported lay statements in conjunction 
with the 1976 treatment was not considered.  

Of the opinions provided in the three VA medical examination 
reports, two warrant decreased probative value as they did 
not properly document the November 1964 service treatment 
report.  However, the competency of the May 2008 VA medical 
examination report has not been challenged, and no 
deficiency in the report has been alleged by the Veteran.  
As such, the May 2008 VA medical examination report provides 
the only etiological opinion of record which does not 
include some aspect which diminishes its probative value.

The Board emphasizes that it also gives greater probative 
weight to the lack of documentation of any contemporaneously 
reported psychiatric symptoms between 1965 and 1976, and the 
contemporaneously reported lay statements made in February 
1976, which stated that the Veteran's psychiatric symptoms 
began one year earlier after the Veteran changed jobs and 
developed a prostate disorder.  All evidence in favor of 
service connection, both medical and lay, is based on more 
recent lay statements and reported histories which conclude 
that the Veteran has had continuous psychiatric symptoms 
either from childhood to the present, or from military 
service to the present.  It is within the Board's 
jurisdiction to weigh such older evidence more highly than 
modern evidence, and it does so in this case.  See Curry, 7 
Vet. App. at 68.  

Accordingly, based on the reasons discussed above, the Board 
finds that the preponderance of the evidence of record shows 
that the Veteran's currently diagnosed psychiatric disorder 
is not related to military service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (finding that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application).  As 
such, service connection for a psychiatric disorder is not 
warranted.


ORDER

The September 9, 2008 decision of the Board is vacated.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


